DETAILED ACTION
		Response to Amendment
 The amendment filed on 12/03/2021 has been entered and considered by Examiner. Claims 1-20 are presented for examination.
Terminal Disclaimer
The terminal disclaimer filed on12/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,715,680 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hong Zou on 12/08/2021. 
TITLE: “-- CHARGING METHOD AND DEVICE INVOLVED IN A PROTOCOL DATA UNIT (PDU) SESSION --”
Allowable Subject Matter
Claims 1-20 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Yan discloses an interface between a Session Management Function (" SMF") and a charging system in a wireless telecommunications system. The charging system may generate triggers which cause the SMF to monitor traffic associated with user equipment ("UE") and alert the charging system when certain trigger conditions have been satisfied. The triggers may be 

	Dao discloses methods for quality of service monitoring, policy enforcement, and charging in a communications network, are disclosed. The methods include mapping quality of service parameters to measured parameters of a real-time video or packet data unit flow. The mapping may be used to monitor bursty traffic to adhere to quality of service requirements, perform traffic shaping, and for use in reporting certain network events. The measured parameters of real-time packet data unit flow include a first bit rate measured over a short-term measurement window and a second bit rate measured over a long-term measurement window. The short-term and long-term measurement windows are differently sized. 

	Bacik discloses (Figs. 3-5) enable the efficient management and distribution of application filters or packet flow descriptions within a telecommunications network. A policy management system may be configured to receive a request message from a charging and enforcement (CaE) component, determine application identifiers for a data communication based on information included in the received request message, and determine policy rules. The policy management system may send a stimulus message that includes the determined application identifiers to a filter management system component so as to cause the filter management system 

	Fontaine discloses a method performed by a first device, comprising intercepting a first communication that is destined for a second device or that is originating from the second device but is not destined for the first device, the first communication requesting data relating to a third device or indicative of data determined by and relating to the third device, subsequent to the intercepting, generating a second communication destined for the second device, wherein the second communication is indicative of data relating to the third device that was determined by at least one of the first device or one or more fourth devices, and sending the second communication.

	However, all cited prior arts of record fail to disclose in claims 1, 9, 16, and 19, “… receiving, from a session management function, a quota request for a first user plane function of a plurality of user plane functions that involve in a protocol data unit (PDU) session, the quota request requesting grant of a first quota for a first charging key lacking an available quota, with the first charging key corresponding to a data flow that is in the PDU session and that is associated with the first user plane function; and sending to the session management function, the first quota granted to the first charging key lacking the available quota..” Or similar limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20190174573 A1 - The method proposes to establish at least one session between the User Equipment and the Session Management Function node, and initiate session deactivation for a session indicated by the User Plane Function node, upon detection inactivity of User Plane connection for the session for a period by the User Plane Function node.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2642